United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                     March 5, 2015

                                         Before



                           RICHARD A. POSNER, Circuit Judge




No. 14-2179

MOHAMED BOURAS,                                   On Petition for Review of an
    Petitioner,                                   Order of the Board of Immigration
                                                  Appeals.
      v.
                                                  No. A089 601 787
ERIC H. HOLDER, JR.,
      Respondent.



     CORRECTION IN DISSENTING OPINION ISSUED ON MARCH 4, 2015


      On page 31 of the dissenting opinion appears the parenthetical statement:

              (the bar to which Bouras’s lawyer belongs, see “Scott Eric Bratton,”
              Margaret W. Wong & Associates, www.imwong.com/about-
              us/attorneys/scott-eric-bratton/)

      This statement is incorrect and is hereby replaced by the following parenthetical
      statement:

              (the bar to which to Bouras’s lawyer in the proceeding in the
              Immigration Court belongs, see “DiFranco Law—Practice Areas of
              Focus,” www.difrancolaw.com)